Citation Nr: 1441928	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for the residuals of a left radial head injury (hereinafter "a left elbow disability").  

3.  Entitlement to an evaluation in excess of 20 percent for chronic low back pain, status post-spinal tap.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin2
ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from January 1996 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of this hearing has been associated with the Veteran's electronic record (Virtual VA).  

In addition to the physical claims file, additional evidence, including VA treatment records dated through August 2011, are associated with Virtual VA.  These records have been reviewed and considered in conjunction with the below decision.  


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by flexion to no less than 130 degrees and normal extension to 0 degrees; there has been no evidence of ankylosis.  

2.  The Veteran's left elbow disabilityhas been manifested by flexion to 130 degrees and extension to 0 degrees; it has not been manifested by ankylosis, flexion limited to 90 degrees or less, extension limited to 75 degrees or less, malunion, malalignment, flail joint, fracture or impairment of supination and pronation at any time during the pendency of this claim.  

3.  The Veteran's low back disability has been manifested by forward flexion to 65 degrees, extension to 20 degrees, bilateral lateral rotation to 20 degrees and bilateral lateral extension to 20 degrees, before pain; it has not been manifested by ankylosis, forward flexion to 30 degrees or less, incapacitating episodes or neurological impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2013).

2.  The criteria for an evaluation in excess of 10 percent for a left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-13 (2013).

3.  The criteria for an evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the Veteran in a letter sent in February 2009.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in June 2009 and January 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Knee Disability

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for a right knee disability.  For historical purposes, the Veteran was originally granted service connection for a right knee disability in a March 2001 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 5262-5020, effective as of March 25, 2000.  In January 2009, VA received a claim from the Veteran seeking a higher disability evaluation.  A 10 percent evaluation was subsequently assigned in a July 2009 rating decision, effective as of January 22, 2009.  A timely notice of disagreement was received from the Veteran in August 2010, but the 10 percent evaluation was continued in a May 2011 statement of the case.  The Veteran appealed this claim to the Board in July 2011.  

A January 2009 VA treatment record reflects that the Veteran was complaining of frequent strains and sprains of the right knee.  However, it was noted that while the knee was hurting more since the Veteran put on weight, there were no falls or episodes of the knee giving out.  The Veteran did not need any assistance for any activity.  Examination revealed no obvious edema, inflammation or deformity, other than slightly hypertrophied patella tubercle/patella tracks.  The Veteran was able to sit, rise and get on the examination table without any problem.  

The Veteran was afforded a VA examination of the right knee in June 2009.  The Veteran reported recurring pain with use.  He described occasional problems with weakness on stair climbing.  The Veteran endorsed symptoms of giving way and pain.  The Veteran reported being able to stand between 1 and 3 hours and walk between 1/4 mile and less than 1 mile.  No assistive devices were used or required.  Examination revealed a normal gait.  There was guarding of movement with clicks or snaps.  There was no crepitation, grinding, instability, or patellar, meniscal or tendon abnormality.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  There was objective evidence of pain on motion, with flexion diminished to 135 degrees upon repetition.  X-rays revealed the knee joint space to be well-maintained and the compartments to be unremarkable.  There was normal alignment present with no osseous abnormalities idenfitied with no significant degenerative changes.  Soft tissues were also negative with no joint effusion.  The impression was that the Veteran had a normal right knee.  The Veteran was diagnosed with a right knee strain.  

The Veteran was afforded a VA examination of the right ankle in March 2011.  The examination report reflects that right knee stability tests were within normal limits.  There was no sign of subluxation.  It was noted that it was at least as likely as not that the Veteran had a current right ankle disability due to his right knee giving way in 2009.  

The Veteran was afforded an additional VA examination of the right knee in January 2013.  It was noted that the Veteran was suffering from patellofemoral syndrome.  The Veteran reported persistent pain in his right knee since an in-service injury.  He denied flare-ups that impacted his function.  Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive motion without further reduction or range of motion.  There was no tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing was entirely normal.  Stability testing of the right knee was also deemed to be normal.  There was no history of a meniscal condition, ankylosis, or assistive devices.  The examiner concluded that the Veteran's right knee disability had no impact on his ability to work.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a.  The record reflects that the Veteran has been capable of flexion of the left knee to at least 130 degrees throughout the pendency of this claim.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The record reflects that the Veteran has maintained full extension to 0 degrees throughout the pendency of this claim.  As such, a higher evaluation is not available under Diagnostic Code 5261.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2013).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

In the present case, the evidence of record reflects that even when taking functional loss into consideration, the Veteran has been capable of flexion to at least 130 degrees and extension to 0 degrees - far in excess of the limitation of motion envisioned by a higher disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-61.  The Veteran has also denied any flare-ups associated with his right knee.  

The Board has also considered whether there may be any other applicable diagnostic codes that would permit a higher or separate disability evaluation at any time during the pendency of this claim.  The Veteran has testified that his knee frequently gives out on him.  However, the preponderance of the medical evidence of record demonstrates that a separate evaluation is not warranted in this case.    

According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In the present case, while the Veteran has reported sensations of his knee giving out, the objective evidence has consistently found the right knee to be stable with no evidence of subluxation.  As such, a separate evaluation under Diagnostic Code 5257 is not warranted.  

There are no further applicable diagnostic codes, as the evidence demonstrates that the Veteran does not suffer from ankylosis, meniscal impairment, impairment of the tibia and fibula or genu recurvatum.  See 38 C.F.R. § 4.71a.  

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his right knee disability.  The Veteran testified in May 2014 that is right knee had given out on him twice in the past "couple years."  He also testified that his knee would lock, sublux or cause problems with stability 60 to 70 percent of the time.  While the Board has considered this testimony, it does not find it sufficiently probative to warrant a higher or separate evaluation.  Objective testing has consistently demonstrated that the Veteran's right knee is stable.  Medical testing has also revealed no evidence of locking or subluxation.  As such, the Veteran's statements do not reflect that a schedular evaluation in excess of 10 percent is warranted.  

The Board further notes that the Veteran's representative argued during the hearing that a new examination was warranted.  Specifically, it was asserted that the Veteran claimed a worsening of his disability due to limitation of motion and instability.  However, the Veteran has alleged limited motion and instability throughout the pendency of his claim.  Multiple medical examinations have in fact revealed no objective evidence of further limitation of motion or instability.  As such, a remand for an additional examination at this point in time is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for a right knee disability must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected right knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and a sensation of the knee giving out.  This symptomatology is fully considered by the applicable diagnostic criteria.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The evidence of record reflects that the Veteran is currently employed on a full-time basis.  Thus, the Board will not considered this matter further.

Left Elbow Disability

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for a left elbow disability.  For historical purposes, the Veteran was originally granted service connection for a left elbow disability in a March 2001 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5212-5023, effective as of March 25, 2000.  In January 2009, VA received a claim from the Veteran seeking a higher disability evaluation.  The 10 percent evaluation was subsequently continued in a July 2009 rating decision.  A timely notice of disagreement was received from the Veteran in August 2010, but the 10 percent evaluation was continued in a May 2011 statement of the case.  The Veteran appealed this claim to the Board in July 2011.  

The Veteran was afforded a VA examination of the left elbow in June 2009.  The Veteran endorsed symptoms of pain and weakness.  Examination revealed guarding of movement with the left elbow.  Range of motion testing revealed flexion to 140 degrees, extension to 0 degrees, pronation to 75 degrees and supination to 80 degrees.  There was objective evidence of pain with active motion.  This did not result in additional limitation of motion.  There was also no evidence of ankylosis.  X-rays revealed no fracture, dislocation, bony lesion or soft tissue abnormality.  The Veteran was diagnosed with a left elbow strain; remote fracture of the left radial head.  

The Veteran was afforded an additional VA examination of the left elbow in January 2013.  It was noted that the Veteran suffered from residuals of a radial head injury with pericarticular calcification and mass.  The Veteran denied any flare-ups impacting his function.  Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees with no objective evidence of painful motion.  Pronation was to 70 degrees and supranation was to 60 degrees, with no evidence of painful motion.  There was no additional limitation of motion upon repetition.  There was, however, functional loss due to less movement than normal.  Muscle strength testing was completely normal and there was no evidence of ankylosis.  No additional disabilities, such as flail joint, intra-articular fracture, or impairment of supination or pronation was present.  It was noted that this condition did not impact the Veteran's ability to work.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for his left elbow disability at any time during the pendency of this claim.  The Veteran is currently rated under Diagnostic Code 5212-5023.  Diagnostic Code 5212 provides for ratings based on impairment of the radius.  Malunion of the radius with bad alignment is rated 10 percent disabling for the major side and 10 percent for the minor side; nonunion of the radius in the upper half is rated 20 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 30 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.  The evidence of record does not reflect that the Veteran suffers from any improper alignment of the radius.  

The Board has also considered whether any other applicable diagnostic code might allow for a higher rating.  Diagnostic Code 5205 deals with ankylosis.  38 C.F.R. 
§ 4.71a.  The evidence of record clearly demonstrates that the Veteran does not suffer from ankylosis.  As such, this code is inapplicable.  

Diagnostic Code 5206 provides that flexion of the forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling for the major side and noncompensably (0 percent) disabling for the minor side; flexion of the forearm limited to 100 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side; flexion of the forearm limited to 90 degrees is rated 20 percent for the major side and 20 percent for the minor side; flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.  At his worst, the Veteran has maintained flexion to 130 degrees.  There was no additional limitation due to functional loss and the Veteran denied flare-ups.  See DeLuca, 8 Vet. App. at 202.  

Diagnostic Code 5207 deals with limitation of extension.  38 C.F.R. § 4.71a.  In the present case, the Veteran has maintained full extension.  As such, a higher evaluation under this code is not warranted.  Also, as previously noted, there was no additional limitation due to functional loss and the Veteran denied flare-ups.  See DeLuca, 8 Vet. App. at 202.  

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent for the major side and 20 percent for the minor side.  38 C.F.R. § 4.71a.  This code is not applicable to the Veteran based on the previously discussed facts.  

Diagnostic Code 5209 provides ratings for other impairment of the elbow.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the major side and 20 percent for the minor side.  Flail joint of the elbow is rated 60 percent disabling for the major side and 50 percent for the minor side.  Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint.  Diagnostic Code 5211 provides for ratings based on impairment of the ulna.  38 C.F.R. § 4.71a.  The examinations of record clearly reflect that the Veteran suffers from none of these conditions.  

Finally, Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  The evidence of record reflects that the Veteran suffers from no impairment of either supination or pronation.  As such, Diagnostic Code 5213 is also inapplicable.  

In his August 2010 notice of disagreement, the Veteran asserted that because his left elbow was a major joint he was entitled to a 20 percent disability evaluation.  The Veteran is mistaken in this assertion.  Diagnostic Code 5023, which rates myositis ossificans, is to be rated based on limitation of motion.  38 C.F.R. § 4.71a.  This code makes no distinction between a major and minor joint.  In the present case, the Veteran has maintained degrees of motion far in excess of those required for an evaluation in excess of 10 percent.  As such, the Veteran's assertions fail to reflect that a schedular evaluation in excess of 10 percent is warranted at any time during the pendency of this claim.  

The Veteran testified to limited motion during his hearing.  He also testified that he was told "years ago" that he had malunion or misalignment of the left elbow.  While the Board has considered this testimony, remand for a new examination is not warranted.  Objective medical evidence, from as recently as January 2013, has clearly revealed pain free motion without malunion or misalignment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for a left elbow disability must be denied.

The Board has again considered whether referral of this issue for extraschedular consideration is warranted.  However, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and limited motion.  This symptomatology is fully considered by the applicable diagnostic criteria.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Low Back Disability

Finally, the Veteran contends that he is entitled to an evaluation in excess of 20 percent for a low back disability.  For historical purposes, the Veteran was originally granted service connection for a low back disability in a March 2001 rating decision.  A 20 percent evaluation was assigned under Diagnostic Code 5295, effective as of March 25, 2000.  In January 2009, VA received a claim from the Veteran seeking a higher disability evaluation.  The 20 percent evaluation was subsequently continued in a July 2009 rating decision.  A timely notice of disagreement was received from the Veteran in August 2010, but the 20 percent evaluation was continued in a May 2011 statement of the case.  The Veteran appealed this claim to the Board in July 2011.  

A January 2009 VA treatment note reflects that the Veteran's low back pain had increased with the changing weather.  The Veteran was noted to have a good range of motion upon examination with no myospasms or tenderness with palpitation.  The Veteran was diagnosed with chronic low back pain.  

The Veteran was afforded a VA examination of the spine in June 2009.  There was no reported history of urinary impairment, bowel impairment, erectile dysfunction or neurological symptomatology.  The Veteran denied fatigue, decreased motion, weakness and pain, but did endorse stiffness and spasms.  He denied any flare-ups as well.  Physical examination revealed a normal posture, symmetry and gait.  There was no evidence of abnormal spinal curvature or ankylosis, although there was evidence of muscle spasm.  Neurological testing was completely normal.  Range of motion testing revealed flexion to 70 degrees, extension to 25 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  There was objective evidence of pain on motion with no additional limitations after three repetitions.  X-rays revealed vertebral bodies to be of normal size and configuration.  The spine was normally aligned with the disc spaces well-maintained.  There was no anterior or posterior listhesis or significant degenerative changes.  The spine was deemed to be normal.  

The Veteran was afforded an additional VA examination in January 2013.  It was noted that the Veteran suffered from chronic low back pain status post-spinal tap.  The Veteran reported low back pain after prolonged standing.  The Veteran denied any flare-ups impacting the function of his thoracolumbar spine.  Range of motion testing revealed forward flexion to 75 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral extension to 30 degrees.  There was objective evidence of pain upon forward flexion to 65 degrees, extension to 20 degrees, bilateral lateral rotation to 20 degrees and bilateral lateral extension to 20 degrees.  There was no further reduction in range of motion upon repetition.  Functional loss existed due to less movement than normal and pain on movement.  There was no guarding or muscle spasm severe enough to result in abnormal gait or spinal contour.  Neurological testing was entirely normal.  There was no evidence of intervertebral disc syndrome or incapacitating episodes.  No assistive devices were required for ambulation.  The examiner concluded that this disability did not impact the Veteran's ability to work.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected low back disability at any time during the pendency of this claim.  The Veteran's disability is currently rated under Diagnostic Code 5237.  Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosis spondylotis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A higher evaluation of 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

The evidence of record reflects that the Veteran does not suffer from ankylosis of the thoracolumbar spine and that he has maintained flexion to at least 70 degrees - far in excess of the range of motion contemplated by a higher evaluation of 40 percent.  In addition, there has been no evidence of further loss of motion due to functional loss of flare-ups related to the Veteran's thoracolumbar spine disability.  As such, a higher evaluation of 40 percent has not been established.  

The Board has also considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, the record reflects that the Veteran has not suffered from intervertebral disc syndrome or incapacitating episodes.  The Board notes that the Veteran has since argued that he never denied having incapacitating episodes.  However, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1.  The record does not reflect that any physician has prescribed bedrest in this case.  

Note 1 of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case, all neurological evaluations have been deemed to be normal.  In the present case, all neurological evaluations have been deemed to be normal.  As such, a separate evaluation is not warranted.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 20 percent for his service-connected thoracolumbar spine disability.  However, he has not provided VA with any evidence to demonstrate that a higher schedular evaluation has been warranted at any time.  In his August 2010 notice of disagreement, the Veteran indicated that his back pain completely "shuts [him] down."  Again, however, this assertion is contradicted by the objective medical evidence of record.  In a subsequent examination, the Veteran denied flare-ups and it was noted that the Veteran had a significant range of motion and there was no evidence of muscle spasm.  The Veteran also testified in May 2014 that he had to fight to get out of bed 15 times per month due to his back pain.  While the Board is sympathetic to this testimony, the evidence reveals that the Veteran has nonetheless maintained a range of pain free motion of the thoracolumbar spine far in excess of that considered by a higher disability evaluation.  As such, the Veteran's statements fail to reflect that he is entitled to a higher schedular evaluation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a low back disability must be denied.

The Board has again considered whether referral of this issue for extraschedular consideration is warranted.  However, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as pain and limited motion.  This symptomatology is fully considered by the applicable diagnostic criteria.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).




ORDER

The claim of entitlement to an evaluation in excess of 10 percent for a right knee disability is denied.  

The claim of entitlement to an evaluation in excess of 10 percent for a left elbow disability is denied.  

The claim of entitlement to an evaluation in excess of 20 percent for a low back disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


